IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE


STATE OF WASHINGTON,
                                                 No. 70533-4-1                                       o
                                                                                                    too
                                                                                     1-3
                                                                                     CSS            —mr>
                                                                                                     52-
                    Appellant.                   FILED: April 7, 2014                          »*        —*C3

                                                                                               CO        ^^

      PER CURIAM. Kenneth Cassell appeals his conviction for unlawful carrying of

a concealed weapon. Cassell's court-appointed attorney has filed a motion to

withdraw on the ground that there is no basis for a good faith argument on review.

Pursuant to State v. Theobald. 78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v.

California. 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), the motion to

withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

Theobald. 78 Wash. 2d at 185 (quoting Anders v. California. 386 U.S. at 744).

      This procedure has been followed. Cassell's counsel on appeal filed a brief

with the motion to withdraw. Cassell was served with a copy of the brief and

informed of his right to file a statement of additional grounds for review. He did not

file a statement of additional grounds.
No. 70533-4-1/2



       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

           1. Whether Cassell's conviction is supported by sufficient evidence?

           2. Whether the court abused its discretion in denying a mistrial?

           3. Whether the omission of allocution can be raised for the first time on
              appeal?
           4. Whether Cassell can challenge the imposition of mandatory financial
              obligations?

       The potential substantive issues are wholly frivolous. Accordingly, counsel's

motion to withdraw is granted and the appeal is dismissed. However, the parties

agree, and we concur, that there is a scrivener's error on the judgment and sentence.

The first page of the judgment and sentence erroneously states that Cassell waived

various rights, including his right to a jury, but then correctly states that he was found

guilty by a jury. In light of the scrivener's error, we direct the trial court to correct the

judgment and sentence within 60 days of the date of this decision.

               FOR THE COURT:



                                                                 VL



                                                        tuK^ *

                                                   ?rv